Title: To Alexander Hamilton from Hall Tufts and others, 12 May 1800
From: Tufts, Hall
To: Hamilton, Alexander


          
            Sir
            Camp at Oxford 12th. May 1800
          
          We the undersigned officers in the 15th Regt. of the United States Infantry, conceiving ourselves much injured by the relative rank, which we hold in the Regiment, take the liberty to address you Sir on the subject.
          It is understood that our field officers made the present arrangement & that the rank was established by you agreeable to their recommendations.
          We are totally unable to determin by what principles they were governed, for no rule appears to have been adhered to; but we do not hesitate to say that our rank is not established on just or military principles. We would rather attribute the present arrangement to want of knowledge & information, than to dishonorable prejudice & partiality.
          Perhaps we might not have troubled you on this subject, although we feel dissatisfied & aggrieved with our relative rank in the first appointments, had we not & others, making a third part of the regiment been superceeded by junior appointments. In this instance we find ourselves a solitary exception from a rule, which we are told by Colo. Rice the Commandant of this Brigade; you informed him, since the publication of our rank, had never been deviated from in any instance to your knowledge. We think this an encroachment on our rights, & had you been seasonably advertised, who the late appointed were, we presume we should not have had this cause of complaint.
          Thus being an unhappy exception from an established rule, we feel ourselves impelled by the strongest motives to seek redress. We conceive ourselves deprived of rights, to which we have just & honorable claims, & that we ought not to relinquish them.
          We should have made known to you our wrongs at an earlier period; but have waited for the arrival of Colo. Hunewell in Camp which took place a few days since, supposing him the proper person to apply to for redress in our situation; but he declines that assistance, which we hoped & expected.
          Although we anticipate a struggle in those of later appointments, to retain their present rank, yet we think it a poor argument that because we have been injured, we should remain sufferers.
          We feel tenacious only of those rights to which we are intitled in justice, & by established principles. Our situation we think incompatible with the character of gentlemen & Soldiers, & therefore request of you Sir that redress which we conceive indispensible to our honor.
          With much respect we are Sir your most devoted & verry humble Servants
          
            Hall Tufts—Capt. 15th. Regt.
            Stephen Peabody Capt.
            D. C. DeForest, 1st. Lieut
            Ebenr Bradish Lt. 15th. Regt.
            Willard Fales Lit. 15 Reg.
            Abijah Harrington Lieut
            David Fales Lieut
          
          Major Genl. Alexr. Hamilton Esqr. Commander of the US Army New York
        